DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks and Amendment to the Claims filed on 12/16/2021 have been considered and entered. Claims 1-26 have been canceled. Claims 27-46 is added. No new matter is introduced.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:  
“is described” in line 1 is implied language and should be deleted;
Punctuations “.,” in line 6 should be deleted;
“are also described” in last line is implied language and should be deleted.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 27, 29, and 45 are objected to because of the following informalities:
Regarding claim 27, “the vulva” in line 13 is advised to be amended to --a vulva--. “The labia minora” in line 14 is advised to be amended to --a labia minora--.
Regarding claim 29, “the labia majora” is advised to be amended to --a labia majora--.
Regarding claim 45, “the anterior convergence” is advised to be amended to --an anterior convergence--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 27 recites the limitation "the passage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the urethral" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-29 recites the limitation "the skin" in line 17 of claim 27, line 3 of claim 28, and line 3 of claim 29.  There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the skin” is referring to the urethral orifice surrounding skin, the internal skin of the vulva, or another skin.
Claim 30 recites the limitation "the inner walls" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the vaginal orifice" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "an internal skin" in line 3. It is unclear whether “an internal skin” is the same as “internal skin” recited earlier in claim 27 or another skin.
The remaining claims are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-32, 34-37, 43, 45, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooney et al. (US 4198979).
Regarding claim 27, Cooney discloses a urine collection device ("urine collection device"; Abstract, see figs. 1 and 3) comprising: 
a urine collecting component (UCC) ("collection means 2"; col 3. line 1; Fig. 1) comprising a hollow funnel ("funnel shaped"; col. 2 line 66; Fig. 1) having a larger upper orifice ("wide orifice 10"; col. 3 line 1; Fig. 1) and a smaller lower orifice ("narrow tubular orifice 14"; col. 3 line 2-3; Fig. 1), the hollow funnel tapering from the upper orifice to the lower orifice (Fig. 1); and 
a urine discharging component (UDC) (Fig. 1) comprising a hollow tube ("tube means 12"; col. 3 line 51-52) adapted to communicate with the lower orifice ("narrow tubular orifice 14"; col. 3 line 2-3; Fig. 1) of the UCC and provide a continuous duct for the passage and discharge of urine from the UCC (“directing the flow of material from the urethra and the vagina through collection means 2 into tube means 12”; col. 4 line 18-20), 
wherein the UCC further comprises a margin ring ("flanged means 6"; see Fig. 3 and col. 3 line 5) that defines the upper orifice, 
the margin ring ("flanged means 6"; col. 3 line 5) having a crescent shape (Fig. 3) characterized by a back side peak and a front side peak, 

the first vertical distance being greater than the second vertical distance (see Annotated Fig. 3 below), 
the UCC is adapted for insertion into the vulva of a female user ("insertable into a portion of the vagina"; col. 3 line 37-38), with the margin ring ("flanged means 6"; col. 3 line 5) positioned internally within the labia minora and pressed against the urethral orifice surrounding skin (UOSS) ("snugly against the vestibular tissue between the labia minora"; col. 5 line 47-48), and 
the margin ring ("flanged means 6"; col. 3 line 5) is formed from a material that adheres to internal skin of the vulva upon being pressed against the skin while the skin is in a moistened state ("sealant means 8 could be moistened and the curved edge of the pommel 16 having the sealant means 8 thereon should be fitted securely into the vaginal orifice at the same time placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 43-48), such that upon the margin ring ("flanged means 6"; col. 3 line 5) being pressed against the UOSS while the UOSS is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44) the margin ring ("flanged means 6"; col. 3 line 5) will remain adhered to the UOSS, without application of an external force ("continuous seal"; col. 3 line 45-46; fig. 3).



Annotated Fig. 3

    PNG
    media_image1.png
    528
    602
    media_image1.png
    Greyscale

Regarding claim 28, Cooney discloses an inner surface of the hollow funnel ("funnel shaped collection means 2"; col. 2 line 66-67; fig. 1) is formed from a material that adheres to the internal skin of the vulva upon being pressed against the skin ("sealant means 8"; col. 5 line 6) while the skin is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44), 
such that upon the inner surface of the hollow funnel being pressed against the UOSS while the UOSS is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44) the inner surface of the hollow funnel will remain adhered to the UOSS 

Regarding claim 29, Cooney discloses an outer surface of the UCC is formed from a material that adheres to the internal skin of the vulva upon being pressed against the skin ("outer surface of the lip is coated with a sealant means such as a commercially available body adhesive to provide a seal between the lip surface"; col. 2 line 4-7) while the skin is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44),
such that upon the UCC being pressed against the labia minora and/or the labia majora while the labia minora and/or the labia majora is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44) the outer surface of the UCC will remain adhered to an inner wall of the labia minora and/or the labia majora ("outer surface of the lip is coated with a sealant means such as a commercially available body adhesive to provide a seal between the lip surface"; col. 2 line 4-7), without application of an external force.

Regarding claim 30, Cooney discloses the UCC is dimensioned such that, upon being inserted within the labia majora and the labia minora, the UCC is further retained in position by exertion of a closing-in force on the UCC by the inner walls of the labia majora and/or the inner walls of the labia minora ("covered by the labia minora of the 

Regarding claim 31, Cooney discloses the back side peak of the margin ring ("flanged means 6"; col. 3 line 5) is adapted for insertion into the vaginal orifice ("a pommel 16 which is insertable into a portion of the vagina"; col. 3 line 37-38; fig. 3) for positioning the upper orifice of the margin ring ("flanged means 6"; col. 3 line 5) to circumscribe the urethral orifice ("seat 5 having sealant means 8 thereon surrounds both the external urethral orifice and the vaginal orifice"; col. 3 line 32-34).

Regarding claim 32, Cooney discloses the material that adheres to the internal skin of the vulva is a viscoelastic, biocompatible silicone based material ("urine collection means 2 can be made of any biomedical grade plastic such as silicone and the like"; col. 4 line 65-66).

Regarding claim 34, Cooney discloses the UCC and the UDC are adapted to retain their spatial configurations relative to one another upon the UCC being adhered to moistened internal skin of the vulva (fig. 8).

Regarding claim 35, Cooney discloses the UCC and the UDC are a single monolithic structure ("one piece"; col. 2 line 66; Fig. 1).

Regarding claim 36, Cooney discloses the margin ring ("flanged means 6"; col. 3 line 5) of the UCC comprises a substantially horizontal flat contact surface for pressing 
the flat contact surface being substantially perpendicular to a substantially vertical upper edge of an outer wall of the hollow funnel (fig. 1).

Regarding claim 37, Cooney discloses the urine collection device excludes support structures adapted for applying an external force for keeping the margin ring ("flanged means 6"; col. 3 line 5) pressed against the UOSS ("harness means shown in FIG. 9 is not necessary for the successful use of this invention"; col. 4 line 44-45; fig. 3).

Regarding claim 43, Cooney discloses a method of using the urine collection device of claim 27, comprising: inserting the UCC into the vulva ("insertable into a portion of the vagina"; col. 3 line 37-38) of a female user, with 
the margin ring ("flanged means 6"; col. 3 line 5) positioned within the labia minora ("placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 46-48; fig. 7) and 
the upper orifice of the margin ring circumscribing the urethral orifice ("cover the external urethral orifice; col. 3 line 13; fig. 7); and 
pressing the margin ring ("flanged means 6"; col. 3 line 5) against the UOSS ("placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 46-48), while the UOSS is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44), so as to generate an 

Regarding claim 45, Cooney discloses inserting the UCC into the vulva comprises 
inserting the back side peak ("a pommel 16"; col. 3 line 37; fig. 7) of the margin ring ("flanged means 6"; col. 3 line 5) into the vaginal orifice (fig. 7) and 
positioning the front side peak of the margin ring ("flanged means 6"; col. 3 line 5) within the anterior convergence of the labia minora ("placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 46-48).

Regarding claim 46, Cooney discloses the urine collection device excludes support structures adapted for applying an external force for keeping the margin ring ("flanged means 6"; col. 3 line 5) pressed against the UOSS ("harness means shown in FIG. 9 is not necessary for the successful use of this invention"; col. 4 line 44-45; fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Biggs et al. (US 20070293937).
Regarding claim 33, Cooney discloses the material that adheres to the internal skin of the vulva is a viscoelastic, biocompatible ("urine collection means 2 can be made of any biomedical grade plastic such as silicone and the like"; col. 4 line 65-66). Cooney fails to disclose the material having a surface tension of 18 to 21 dyne/cm.
However, Biggs teaches the material having a surface tension “in the range of 20 to 30 dyne/cm" ([0444]) for the purpose of making the material surface biocompatible ([0444]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device to arrive at the claimed surface tension of 18 to 21 dyne/cm, as taught by Biggs, through routine optimization for the purpose of optimizing biocompatibility.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Snyder (US 20010037098).
Regarding claim 38, Cooney fails to disclose a flexible and resilient skirt connected to and surrounding the UCC. However, Snyder teaches a urine collection device (see title and abstract) having a flexible and resilient skirt 122 and/or 322 ("flange 122 is constructed of nylon, styrene, flexible polyvinyl plastic or the like"; [0031] and "flange 322 surrounding the rim"(a skirt); [0053]; fig. 9) connected to and surrounding the UCC ("securing portion 310"; [0052]; fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device to include a flexible and resilient skirt connected to and surrounding the UCC, as taught by Snyder, for the purpose of providing a suitable skirt for increasing the contact surface with "the labia minora to help secure the rim 318 in place on the patient" ([0053]).

Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Mohr et al. (US 4846817).
Regarding claim 39, Cooney fails to disclose at least one flexible and resilient wing attached to the UCC. However, Mohr teaches a urinary device (see abstract) having at least one flexible and resilient wing ("wings 28 and 30 are particularly compliant in composition to readily conform to the configuration of the labia minora"; col. 4 line 7-9; fig. 6) attached to the UCC ("saddle section 35"; col. 3 line 41; fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection device of 
Regarding claim 41, Cooney fails to disclose at least one flexible and resilient wing attached to the UDC. However, Mohr teaches at least one flexible and resilient wing ("wings 28 and 30 are particularly compliant in composition to readily conform to the configuration of the labia minora"; col. 4 line 7-9; fig. 6) attached to the UDC. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device such that the urine collection device further comprises of at least one flexible and resilient wing, as taught by Mohr, in order to help hold the device in proper position and also to prevent urine leakage (col. 4 line 51-53).
Absent evidence proving otherwise, rearrangement of the wing(s) to be attached to the UDC would not affect the operation of the device. Therefore the limitation of attaching the wing(s) to the UDC is given limited patentable weight (see Rearrangement of Parts MPEP 2144.04).

Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Mohr et al. and further in view of Noda (US 20150073370).
Regarding claims 40 and 42, Mohr discloses at least one wing ("wings 28 and 30 are particularly compliant in composition to readily conform to the configuration of the labia minora"; col. 4 line 7-9; fig. 6) for contacting an interior skin surface of the vulva ("lie between and engage the respective labia minora"; col. 3 line 43-44). Cooney/Mohr .
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Tasbas (US 20070219479).
Regarding claim 44, Cooney discloses the margin ring ("sealant means 8 could be moistened"; col. 5 line 43-44) of the UCC ("lubricant is also placed on the external surface"; [0025]). Cooney fails to disclose before inserting the UCC into the vulva, applying a biocompatible wetting-agent to the margin ring of the UCC and/or an internal skin surface of the vulva. However, Tasbas teaches applying a biocompatible ("desirable that the lubricant be biocompatible"; [0025]) wetting-agent before the insertion ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device such that before inserting the UCC into the vulva, a biocompatible wetting-agent is applied, as taught by Tasbas, for the purpose of facilitating the insertion into a vagina" with a biocompatible wetting-agent ([0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharpe et al. (US 20150135423) - external voiding apparatus includes an oval/canoe shaped receiver cup, with an outlet at one end of the receiver cup, a check valve assembly, and a valve seat attached to the receiver.
Kay et al. (US 20110028922) - a female external incontinence device includes a housing formed of a soft, pliable, membranous, elastomeric material defining a flange for adhesive securement to the intralabial parameatal surface to create a parameatal seal around the urethral meatus, a urine collection channel and an outlet tube and an applicator having a tray component for holding the housing to facilitate securement of the housing to the intralabial parameatal surface.
Magiera et al. (US 5893176) - female urine device incorporates an inner sealing ring, an outer sealing ring and a funnel. The inner sealing ring is adapted to surround and sealingly engage the exterior of the labia minora.
Manfredi (US 5053027) - a urine collection device for use by a female having a reservoir for receiving and temporarily collecting urine originating from the female. The reservoir includes a first opening end for insertion within the confines of the labia minor of the female such that the first opening end surrounds the urethral orifice of the female and is positioned between the clitoris and vaginal orifice of the female.
Schneider et al. (US 4795449) - A female urinary incontinence device including a periurethral cup having a neck portion with laterally outwardly facing adhesive 
Steer (US 4568339) - A female incontinence device having a pair of deflectable walls defining a groove at the periphery of the device intended to contact the wearer.
Hall (US 4496355) - A one-piece external female urine collection device is disclosed. The device is adapted to be positioned within the labia folds of the user, and to be in contact with the vestibular tissue around the meatus defining the urethral opening.
Levin (US 3815581) - A urinary device to obtain a urine specimen from a female which is free of extraurethral contamination. The urinary device includes an extended trough member which is partially inserted into the vaginal passage and serves as a urine guide channel.
Hovick (US 3722503) - apparatus combines a urinary guide having a urinary passageway, means on the guide to align the passageway with the female urethra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785